Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their advisors can build diversified portfolios. A commitment to doing whats right for investors We have below-average expenses and stringent investor protections, and provide a wealth of information about the Putnam funds. Industry-leading service We help investors, along with their financial advisors, make informed investment decisions with confidence. Putnam Prime Money Market Fund 9 | 30 | 05 Annual Report Message from the Trustees 2 Report from the fund managers 5 Performance 10 Expenses 12 Your funds management 14 Terms and definitions 15 Trustee approval of management contract 17 Other information for shareholders 21 Financial statements 22 Federal tax information 41 About the Trustees 42 Officers 48 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder During the period ended September 30, 2005, domestic stock and bond markets advanced modestly while major markets outside the United States showed far greater strength. The Federal Reserve Boards program of interest-rate increases and higher energy prices put pressure on U.S. consumer spending, and the impact of an unusually active hurricane season on the U.S. economy introduced a new cause of concern for financial markets. We believe that amid the uncertainties of this economic and market environment, the professional research, diversification, and active management that mutual funds provide continue to make them an intelligent choice for investors. We also want you to know that Putnam Investments management team, under the leadership of Chief Executive Officer Ed Haldeman, continues to focus on investment performance and remains committed to putting the interests of shareholders first. In keeping with these goals, we have redesigned and expanded our shareholder reports to make it easier for you to learn more about your fund. Furthermore, on page 17 we provide information about the 2005 approval by the Trustees of your funds management contract with Putnam. We would also like to take this opportunity to announce the retirement of one of your funds Trustees, Ronald J. Jackson, who has been an independent Trustee of the Putnam funds since 1996. We thank him for his service. 2 In the following pages, members of your funds management team discuss the funds performance and strategies, and their outlook for the months ahead. As always, we thank you for your support of the Putnam funds. Putnam Prime Money Market Fund emphasizes high-quality, short-term, fixed-income securities. The fund seeks as high a level of current income as Putnam believes is consistent with preservation of capital and maintenance of liquidity. The fund may be appropriate for institutional investors who seek to maintain easy access to their money. Highlights For the 12 months ended September 30, 2005, Putnam Prime Money Market Funds class I shares returned 2.61%. The funds benchmark, the Merrill Lynch 91-Day Treasury Bill Index, returned 2.62%. The average return for the funds Lipper category, Institutional Money Market Funds, was 2.30%. Additional fund performance, comparative performance, and Lipper data can be found in the performance section beginning on page 10. Performance Total return for class I shares for periods ended 9/30/05 Current 7-day yield (at 9/30/05) is 3.55% (with expense limitation). Current 7-day yield (at 9/30/05) is 3.44% (without expense limitation). Average annual return Cumulative return NAV NAV Life of fund (inception: 5/6/04) 2.21% 3.11% 1 year 2.61 2.61 Data is historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return will fluctuate. Performance assumes reinvestment of distributions. Class I shares do not bear an initial sales charge. For the most recent month-end performance, visit www.putnam.com. For a portion of the period, this fund limited expenses, without which returns and yields would have been lower. The 7-day yield is one of the most common gauges for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. 4 Report from the fund managers The year in review Economic growth remained relatively strong during the course of your funds fiscal year. Consequently, the Federal Reserve Board (the Fed) continued increasing the federal funds rate in its efforts to restrain inflation. Yields across the entire spectrum of money market securities rose as a result. By shifting our focus from fixed-rate to floating-rate money market securities early in the year, we were able to take greater advantage of these higher yields. We also reduced the portfolios average days to maturity. Thanks to these strategies, the funds total return at net asset value was ahead of the average return of its Lipper peer group and in line with its benchmark. Market overview In September, the Fed implemented its 11th increase in the federal funds rate since June 2004. In a typical cycle, the Fed tightens monetary conditions in an attempt to reduce rising inflationary pressures generated by an overheating economy, a condition that may cause long-term rates to rise. But these increases in short-term rates, according to the Fed, have not been intended to forestall a major inflationary threat or cool economic overheating. Instead, the Fed is gradually removing the extra stimulus it applied to support a recessionary, post-bubble economy. The continued rate increases indicate the Feds belief that the economy is strong enough to withstand the long-term effects and higher energy costs associated with Hurricane Katrina. Unless a disruptive event jars the U.S. economy, we do not anticipate that the Fed will stop lifting interest rates for the foreseeable future. We do, however, expect the impact of the Feds tightenings to become more pronounced in the first half of 2006. Assets of money market funds have been growing consistently this year for the first time in three years.* We attribute the renewed investor interest to the higher yields currently offered by money market securities. Given this environment, we expect money fund assets to continue to rise. * Source: iMoneyNet, September 16, 2005. 5 Strategy overview Barring any disruptive event, we expect the Fed to continue increasing short-term interest rates until they reach a level that the Fed believes is neutral for growth. In this rising-rate environment, we have maintained the funds exposure to floating-rate money-market securities and sought opportunities in the commercial paper market. Floating-rate notes allow the fund to capture higher yields since these securities are tied to market indexes that reset on a periodic basis. During the period, we purchased commercial paper primarily in the 90-day maturity range, which allowed the fund to lock in expected increases in the federal funds rate. These strategies had the intended effect of lowering the average days to maturity, a measure of the funds sensitivity to changes in interest rates, from 48 days on September 30, 2004, to 39 days on September 30, 2005. The funds 7-day yield rose from 1.53% at the beginning of the fiscal year to 3.44% (prior to expense waiver) by September 30, 2005. Given the rise in short-term rates, cash has become increasingly competitive with other investments. Under these conditions, investors typically reduce their holdings of longer-term debt as they feel they are not being compensated for the extra risk it carries. As a result, the yield curve flattened during the fiscal year, when the spread between yields offered by short-term and longer-term fixed-income investments narrowed. This development, which is illustrated by the Market sector performance These indexes provide an overview of performance in different market sectors for the 12 months ended 9/30/05. Bonds Lipper Institutional Money Market Funds category average 2.30% Merrill Lynch 91-day Treasury Bill Index (short-maturity U.S. Treasury bills) 2.62% Lehman Aggregate Bond Index (broad bond market) 2.80% Citigroup World Government Bond Index (global government bonds) 3.02% Equities S&P 500 Index (broad stock market) 12.25% Russell 1000 Index (large-company stocks) 14.26% Russell 2000 Index (small-company stocks) 17.95% 6 fact that the yield on medium-term 10-year Treasury bonds was just over 4% as of September 30, 2005, should continue to entice investors to move cash from longer-term bonds and certificates of deposit to money market funds as interest rates move higher. Your funds holdings In todays rising interest-rate environment, we believe many investors are so focused on the Feds next action that they are making investment decisions based on a short-term view. Our preferred approach is to take a longer-term strategy based on careful analysis, because we think that it lends greater stability to the portfolio. We have found many attractive investment opportunities in the multi-billion dollar commercial paper market , which is a substantial source of short-term funding for corporations. Steady economic growth and relatively low interest rates have created greater finan-cial stability and improving credit quality for corporate issuers. This has spurred increased issuance as businesses expand capacity to meet the demands of a growing economy. During the funds fiscal year, the commercial paper market grew from $1.3 trillion to $1.6 trillion levels not seen since late 2000. The fund holds Curzon issues that are backed by American International Group (AIG). These issues exemplify the kind of commercial paper that we favor Portfolio composition comparison This chart shows how the funds weightings have changed over the last six months. Weightings are shown as a percentage of portfolio value.
